Citation Nr: 0103457	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neuromuscular 
disorder, to include the issue of whether presumptive service 
connection is warranted under the provisions of 38 U.S.C.A. 
§ 1116 (West Supp. 2000) for exposure to toxic herbicides.

2.  Entitlement to service connection for neuropathy, to 
include the issue of whether presumptive service connection 
is warranted under the provisions of 38 U.S.C.A. § 1116 (West 
Supp. 2000) for exposure to toxic herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1969.

This appeal arises from a March 1999 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
service connection for a neuromuscular disorder.  The RO also 
determined that service connection was not warranted on the 
basis of exposure to toxic herbicides.  In an August 1999 
decision, the RO also denied service connection for 
neuropathy, to include the issue of whether this disorder 
resulted from exposure to toxic herbicides.  The veteran has 
appealed these determinations.

In July 1984, the veteran raised the issues of service 
connection for chronic fatigue, a psychiatric disorder 
(characterized by nervousness, depression, sleep 
disturbances, and irritability), gastrointestinal disorder, 
liver disorder, and porphyria.  These issues are not properly 
before the Board of Veterans' Appeals (Board) at the present 
time and they are not inextricably intertwined with the 
issues on appeal.  Therefore, these matters are referred to 
the RO for the appropriate action.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  In effect, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist him is invoked.  
According to the last supplemental statement of the case 
(SSOC) issued in August 2000, the RO found the veteran's 
claims for service connection to be not well-grounded under 
the provisions of 38 U.S.C.A. § 5107 existing at that time.  
As the new procedures could not have been followed by the RO 
during the pendency of this appeal, and as these procedures 
are more favorable to the appellant than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

In the present case, the veteran identified his healthcare 
providers at his hearing on appeal in July 2000.  A review of 
the claims file indicates that some of these treatment 
records have yet to be obtained.  In addition, the veteran 
testified that he was in receipt of Social Security 
Administration (SSA) disability benefits and had recently 
been reevaluated by this agency.  The veteran's SSA records 
are not contained in the claims file.  On remand, the RO must 
take all appropriate measures to obtain these records.

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current 
neuromuscular and/or neuropathy is related to his military 
service, to include service in Vietnam.  Without such medical 
evidence, his claim will likely be denied.  The Board further 
notes that it is the veteran's responsibility to present and 
support a claim for benefits, to include providing 
information on pertinent medical records and reporting for a 
requested VA examination.  38 U.S.C. § 5107(a).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
his neuromuscular disorder and 
neuropathy.  Based on his response, the 
RO should attempt to procure copies of 
all treatment records which have not 
previously been obtained from identified 
treatment sources.  The RO should request 
the veteran submit signed release forms 
in order to obtain his complete treatment 
records from Philip Benyo, M.D., Dr. 
Duffy, the Geisinger Medical Center, and 
the Hershey Medical Center.  All attempts 
to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

2.  The RO should contact the veteran and 
request legible copies of all SSA 
decisions that awarded him disability 
benefits.  Thereafter, the RO should 
contact the appropriate SSA office and 
request copies of all medical evidence 
used in its determination regarding the 
veteran's disability benefits.  Efforts 
to secure these records must continue 
until the RO is reasonably certain that 
either these records do not exist or 
further efforts would be futile.  Any and 
all responses from the SSA must be 
associated with the claims file.  If the 
identified medical evidence cannot be 
provided by the SSA, the veteran must be 
informed of this circumstance under the 
procedures outlined in Paragraph 1 of 
this remand.

3.  If, and only if, any records secured 
link a neuromuscular disorder or 
neuropathy to the appellant's active duty 
service, then the RO should order a VA 
neurological examination to determine the 
etiology of any such disability.  If the 
veteran is not given an additional VA 
examination, then the RO must provide a 
detailed reasons and bases in the record.  

If additional examination is warranted, 
then the veteran should be afforded a VA 
neurological examination to determine the 
current etiology of any demonstrated 
neuromuscular disorder and/or neuropathy.  
All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner 
for review.  Based on his/her review of 
the case, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated neuromuscular disorder 
and/or neuropathy is the result of, or 
was chronically aggravated by, a disease 
or injury (to include alleged exposure to 
toxic herbicides) incurred or aggravated 
during active service.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report 
should be typed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include the denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should again 
review the veteran's claim for service 
connection for a neuromuscular disorder 
and neuropathy.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
SSOC.  This SSOC must specifically inform 
the veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C. § 5103(a).  The 
veteran and representative should then be 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

